SUPPLEMENTAL OPINION ON DENIAL OF REHEARING Mr. JUSTICE WOODWARD delivered the opinion of the court:  Defendants have petitioned for rehearing, contending that section 5(a) of the Workmen’s Compensation Act (Ill. Rev. Stat. 1977, ch. 48, par. 138.5) bars an action under the Structural Work Act by an employee against his employer when the employer also owns the property where the accident occurs. This issue was not raised in the motion to dismiss and therefore was not properly presented to this court. The issue may, however, be raised in the trial court on remand. NASH and LINDBERG, JJ., concur.